UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1752


CHONG SU YI,

                      Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:16-cv-01218-DKC)


Submitted:   January 17, 2018             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong Su Yi appeals the district court’s order dismissing

his   complaint   under   28    U.S.C.       § 1915(e)(2)    (2012).      We    have

reviewed the record and find no reversible error.                   Accordingly,

we modify the district court’s dismissal to show that it is

without prejudice and affirm as modified for the reasons stated

by the district court.         Yi v. Colvin, No. 8:16-cv-01218-DKC (D.

Md. June 3, 2016); see also Nagy v. FMC Butner, 376 F.3d 252,

258 (4th Cir. 2004).       We dispense with oral argument because the

facts   and   legal    contentions     are     adequately    presented     in   the

materials     before   this    court   and     argument     would   not   aid    the

decisional process.



                                                          AFFIRMED AS MODIFIED




                                         2